 1   Aaron J. Fischer (SBN 247391)                   Jessica Valenzuela Santamaria (SBN
      Aaron.Fischer@disabilityrightsca.org           220934)
 2   Anne Hadreas (SBN 253377)                        jvs@cooley.com
      anne.hadreas@disabilityrightsca.org            Mark A. Zambarda (SBN 314808)
 3   DISABILITY RIGHTS CALIFORNIA                     mzambarda@cooley.com
     1330 Broadway, Suite 500                        Addison M. Litton (SBN 305374)
 4   Oakland, CA 94612                                alitton@cooley.com
     Telephone: (510) 267-1200                       COOLEY LLP
 5   Fax: (510) 267-1201                             3175 Hanover Street
                                                     Palo Alto, CA 94304-1130
 6 Tifanei Ressl-Moyer (SBN 319721)                  Telephone: (650) 843-5000
    tifanei.ressl-moyer@disabilityrightsca.org       Facsimile: (650) 849-7400
 7 DISABILITY RIGHTS CALIFORNIA
   1831 K Street                                     Attorneys for Plaintiffs
 8 Sacramento, CA 95811
   Telephone: (916) 504-5800
 9 Fax: (916) 504-5801

10   Donald Specter (SBN 83925)
      dspecter@prisonlaw.com
11   Margot Mendelson (SBN 268583)
      mmendelson@prisonlaw.com
12   Sophie Hart (SBN 321663)
      sophieh@prisonlaw.coom
13   PRISON LAW OFFICE
     1917 Fifth Street
14   Berkeley, California 94710
     Telephone: (510) 280-2621
15   Fax: (510) 280-2704
16   Attorneys for Plaintiffs
17                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
18                                   SACRAMENTO DIVISION
19    LORENZO MAYS, RICKY                        )    Case No. 2:18-cv-02081 TLN KJN
      RICHARDSON, JENNIFER BOTHUN,               )
20    ARMANI LEE, LEERTESE BEIRGE,               )    CLASS ACTION
      and CODY GARLAND, on behalf of             )
21    themselves and all others similarly        )    FINDINGS AND
      situated,                                  )    RECOMMENDATIONS GRANTING
22                                               )    APPROVAL FOR PRELIMINARY
                        Plaintiffs,              )    APPROVAL OF CONSENT DECREE AND
23                                               )    CLASS NOTICE
             v.                                  )
24                                               )
      COUNTY OF SACRAMENTO,                      )
25                                               )
                        Defendant.               )
26                                               )
                                                 )
27

28
 1          Plaintiffs in this action, Lorenzo Mays, Ricky Richardson, Jennifer Bothun, Armani
 2   Lee, Leertese Beirge, Cody Garland, and a class of all people who are now, or in the future
 3   will be, incarcerated in the Sacramento County jails (“the Jails”), and a subclass of all people
 4   who are now, or in the future will be, incarcerated in the Sacramento County jails and who
 5   have a disability as that term is defined in 42 U.S.C. § 12102, 29 U.S.C. § 705(9)(B), and
 6   California Government Code § 12926(j) and (m), allege that conditions in the Jails violate
 7   the Eighth and Fourteenth Amendments of the United States Constitution and the Americans
 8   with Disabilities Act. Plaintiffs claim that they are entitled to injunctive relief to address
 9   their claims.
10          The parties have entered into a Consent Decree that was filed with their Stipulated
11   Motion for Preliminary Approval of Consent Decree and Notice to the Class, which would
12   settle all claims in this case. The parties have submitted a proposed notice to the class. This
13   Court has presided over the proceedings in the above-captioned action and has reviewed all
14   of the pleadings, records, and papers on file. The Court has reviewed the Stipulated Motion
15   for Preliminary Approval of Consent Decree and Notice to the Class along with the Consent
16   Decree and supporting documents and has considered the parties’ arguments concerning the
17   proposed settlement of this class action. The Court has determined that inquiry should be
18   made regarding the fairness and adequacy of this proposed settlement.
19          Accordingly, good cause appearing, IT IS HEREBY RECOMMENDED AS
20   FOLLOWS:
21          1.       A court should preliminarily approve a class action settlement if it “appears to
22   be the product of serious, informed, non-collusive negotiations, has no obvious deficiencies,
23   does not improperly grant preferential treatment to class representatives or segments of the
24   class, and falls within the range of possible approval.” In re Tableware Antitrust Litig., 484
25   F. Supp. 2d 1078, 1079 (N.D. Cal. 2007) (quotation marks and citations omitted). The Court
26   finds that this standard is met in this case, as the proposed settlement is the product of arms-
27   length, serious, informed, and non-collusive negotiations between experienced and
28   knowledgeable counsel who have actively prosecuted and defended this litigation.
 1           2.    The Court finds that the requirements of Rule 23(b)(1) and (b)(2) are met
 2   because this action seeks declaratory and injunctive relief against policies and practices that
 3   risk harm and discriminatory treatment to the class.
 4           3.    The Court finds that the Consent Decree meets the requirements of 18 U.S.C.
 5   § 3626(a)(1). The Consent Decree attached hereto is granted preliminary approval and
 6   incorporated by reference herein, subject to the right of class members to challenge the
 7   fairness, reasonableness, or adequacy of the Consent Decree.
 8           4.    Under Federal Rule of Civil Procedure 23(e)(1), the Court approves the
 9   substance, form and manner of the Notice of Proposed Class Action Settlement (the
10   “Notice”) filed by the parties and finds that the proposed method of disseminating the Notice
11   meets all due process and other legal requirements and is the best notice practicable under
12   the circumstances. Within three days of the adoption of these Findings and
13   Recommendations, the parties are directed to prepare a final version of the Notice,
14   incorporating the dates set forth herein.
15           5.    No later than September 9, 2019, the County is directed to post the Notice in
16   English and Spanish in all housing units in such a manner as to make the notice visible to all
17   people incarcerated in the Jails. The County shall hand deliver a copy of the Notice to each
18   inmate in administrative segregation. The Notice shall be posted and delivered for thirty
19   days.
20           6.    The County is also directed to provide a copy of this Order and the full
21   Consent Decree and the Remedial Plan to people who complete an inmate request form and
22   request the documents. Defendant must file and serve on Plaintiffs’ counsel a declaration
23   affirming that notice was published as required in this order.
24           7.    A fairness hearing shall take place at 11:00 a.m. on Thursday, December 5,
25   2019, Courtroom #25, at the United States District Court for the Eastern District of
26   California, Sacramento Division, 501 I Street, Sacramento, CA 95814, to determine whether
27   the proposed settlement of this action on the terms and conditions provided for in the
28   Consent Decree is fair, reasonable, and adequate and should be finally approved by the
 1   Court. The hearing may be continued from time to time without further notice to the class.
 2   Any further briefing from the parties in advance of the hearing shall be filed no later than
 3   November 12, 2019.
 4          8.      Any member of the class may enter an appearance on his or her own behalf in
 5   this action through that class member’s own attorney (at their own expense), but need not do
 6   so. Class members who do not enter an appearance through their own attorneys will be
 7   represented by class counsel. Alternatively, any member of the class may write to the Court
 8   about whether the settlement is fair. The County will provide all people incarcerated in the
 9   Jails with a cost-free way to write to the Court.
10          9.      The Court will consider written communications when deciding whether to
11   approve the settlement. Comments regarding the fairness of the settlement must include at
12   the top of the first page the case name (Mays v. County of Sacramento) and the case number
13   (E.D. Cal. No. 2:18-cv-02081 TLN KJN). A written comment must contain the author’s full
14   name and must include all objections and the reasons for them, must include any and all
15   supporting papers (including, without limitation, all briefs, written evidence, and
16   declarations), and must be signed by the class member. A class member who desires to
17   comment but who fails to comply with the above objection procedure and timeline shall be
18   deemed to have not objected and the objection shall not be heard or considered at the
19   hearing. Comments must be postmarked by October 11, 2019, and must be sent to the
20   following address:
21                  Clerk of the Court
22                  United States District Court
                    501 I Street
23                  Sacramento, CA 95814
24          The Notice to Class members shall highlight the deadline, October 11, 2019, by which

25   comments must be postmarked.

26          Objection Period

27          These findings and recommendations are submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days after
 1   being served with these findings and recommendations, any party may file written objections with

 2   the court and serve a copy on all parties. Such a document should be captioned “Objections to

 3   Magistrate Judge’s Findings and Recommendations.” Any response to the objections shall be filed

 4   and served within fourteen days after service of the objections. The parties are advised that failure to

 5   file objections within the specified time may waive the right to appeal the District Court’s order.

 6   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 7             The parties are advised that if they do not object to these recommendations, each counsel

 8   shall file a statement of non-opposition or statement of no objections, to shorten the objection period

 9   and facilitate the adjudication of this motion by the district court.

10   Dated: August 8, 2019

11

12

13   /mays2081.set.app

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
